Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Amendments and Arguments
Upon full consideration of amendments and arguments provided on 01/26/2022, the arguments are not found persuasive and the amendments are not found to place the application in a condition for allowance. 
The objections to the claims have been withdrawn in view of the amendments.
Claims 1 and 19 are amended to include a direct connection between a second electrode of the second transistor and a first electrode of the ninth transistor.
The applicant has provided an argument that no combination of the prior art of record teaches or suggests such a direct connection. The Office respectfully disagrees.
Kwon teaches in fig. 2 that M5 and M8, analogous to T5 and T9, respectively, of the instant application, are activated using the same signal which is also the case in the instant application. Similar to the instant application, when EM signal activates the transistors, VDD is provided to a second electrode of the scanning transistor (M1 in Kwon, T2 in the instant application) via T5/M5 and VDD is provided to the capacitor via T9/M8. In other words, changing the connection of M8 in Kwon from being connected directly to VDD to being connected to N1 node makes no functional difference at all. Accordingly, all the claimed elements were known in the prior art and one skilled in the 
Furthermore, the applicant asserts that Tseng does not appear to address the relevant features regarding the configuration of the ninth transistor. The Office respectfully disagrees. Tseng clearly teaches the configuration of transistors T5 and T9 of the instant application (see fig. 4 of Tseng, transistors M2 and M3). As such, while Kwon, taken alone, makes such a modification obvious, Kwon in view of Tseng clearly teaches such a configuration, further motivating one of ordinary skill in the art to modify the configuration of Kwon in view of Tseng, expecting the same functional outcome.
As such, the arguments are not found persuasive and the amendments do not place the application in a condition for allowance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 3-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al., US 2014/0111503 A1, hereinafter “Kwon”, in view of Tseng et al., US 2018/0151115 A1, hereinafter “Tseng”, and further in view of Yang et al., US 2018/0374417 A1, hereinafter “Yang”.
	Regarding claim 1, Kwon teaches a pixel circuit (fig. 2, ¶ 61) comprising: a first transistor (M2), a second transistor (M1), a third transistor (M3), a fourth transistor (M4), a fifth transistor (M5), a sixth transistor (M6), an eighth transistor (M7), a ninth transistor (M8), a capacitor (Cst), and a light emitting diode (OLED; also see fig. 2, ¶ 61-63); wherein: a control end of the fourth transistor is configured to input a first scanning signal (scan[i-1]), a first electrode of the fourth transistor is respectively connected to a second electrode of the third transistor, a control end of the first transistor, and a first plate of the capacitor (see fig. 2), a second electrode of the fourth transistor is configured to input a first reference voltage Vref1 (Vint); a cathode of the light emitting diode is configured to input a second power supply (ELVSS); a control end of the sixth transistor is configured to input a light emitting control signal (Em[i]), a first electrode of (see fig. 2), a control end of the third transistor is configured to input a second scanning signal (S[i]); a control end of the second transistor is configured to input the second scanning signal (see fig. 2, M1), a first electrode of the second transistor is configured to input a data signal (see fig. 2, data[j]), a second electrode of the second transistor is respectively connected to a first electrode of the first transistor, a first electrode of the ninth transistor, and a second electrode of the fifth transistor (see fig. 2, note that second electrode of M1 is connected to a first electrode of M8 through M5); a control end of the eighth transistor is configured to input a third scanning signal (EmB), a first electrode of the eighth transistor is configured to input a second reference voltage Vref2 (Vsus), a second electrode of the eighth transistor is respectively connected to a second plate of the capacitor and a second electrode of the ninth transistor (see fig. 2), a control end of the ninth transistor is configured to input the light emitting control signal (gate of M8 receives Em); and a control end of the fifth transistor is configured to input the light emitting control signal (gate of M5 receives Em), a first electrode of the fifth transistor is configured to input a first power supply VDD (ELVDD), wherein during an initialization phase (see fig. 3, t1 period, ¶ 80-83), the fourth transistor (M4) and eighth transistor (M7) are configured to be switched on (fig. 3, t1, ¶ 82), and the second transistor, third transistor, fifth transistor, sixth transistor, and ninth transistor are configured to be switched off (M1, M3, M5, M6 and M8 are off, see fig. 3, t1 wherein S[i] and Em[i] are high, causing the transistors to be off), wherein the first scanning signal and the third scanning signal are low level signals (fig. 3, t1, S[i-1] and EmB[i] are low level), (fig. 3, S[i] and Em[i] are high).
	Kwon does not teach a seventh transistor wherein a second electrode of the fourth transistor is connected to a second electrode of the seventh transistor and a control end of the seventh transistor is configured to input the first scanning signal, and a first electrode of the seventh transistor is respectively connected to an anode of the light emitting diode and a second electrode of the sixth transistor. Kwon also does not specify that the storage capacitor is a polar capacitor. Kwon further does not teach that the seventh transistor is on during the initialization period. 
	Tseng, however, teaches a similar pixel circuit in fig. 4 wherein transistors M6 and M7 are analogous to M4 and M6 of Kwon. Tseng further teaches a transistor M8 analogous to the seventh transistor of the instant application as configured. Specifically Tseng teaches a seventh transistor (fig. 4, M8) wherein a second electrode of the fourth transistor (M6) is connected to a second electrode of the seventh transistor (see the Vinit node) and a control end of the seventh transistor is configured to input the first scanning signal (M6 and M8 share the same scan signal S2), and a first electrode of the seventh transistor is respectively connected to an anode of the light emitting diode and a second electrode of the sixth transistor (second end of M8 is connected to the anode of the LED and the second end of M7).
	Note that as taught by Tseng in fig. 4, M8 is controlled by the same signal that controls M6. Furthermore, M6 of Tseng is analogous to M4 of Kwon. An obvious combination of Kwon in view of Tseng, therefore, teaches the addition of the seventh transistor as claimed to the circuit of Kwon wherein during the initialization period as 
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to combine the teachings of Kwon and Tseng. Both references teach a pixel circuit which prevents the adverse effects caused by a voltage drop on the power supply line (see Kwon ¶ 92 and Tseng ¶ 25). Tseng further teaches that “the eighth switch transistor may provide the signal on the initialization signal terminal to the first terminal of the light-emitting device, that is an anode of the light-emitting device, under the control of the reset control signal terminal in at least one of the initialization phase and the threshold compensation phase, to reset the anode of the light-emitting device” (see ¶ 52). As such, one would have been motivated to make such a combination in order to reset the LED in order to ensure that no charge is stored by the LED unit, thus ensuring a higher quality display.
	Furthermore, Kwon does not specifically teach the direct connection of a second electrode of the second transistor to a first electrode of the ninth transistor.
	Note, however, that Kwon teaches in fig. 2 that M5 and M8, analogous to T5 and T9, respectively, of the instant application, are activated using the same signal which is also the case in the instant application. Similar to the instant application, when EM signal activates the transistors, VDD is provided to a second electrode of the scanning transistor (M1 in Kwon, T2 in the instant application) via T5/M5 and VDD is provided to the capacitor via T9/M8. In other words, changing the connection of M8 in Kwon from being connected directly to VDD to being connected to N1 node makes no functional difference at all.

	By modifying Kwon in view of Tseng and connecting the electrode of M8 that is connected to VDD to N1 instead, the configuration as claimed is met. Specifically, Kwon in view of Tseng teaches that a second electrode of the second transistor is respectively connected directly to each of a first electrode of the first transistor, a first electrode of the ninth transistor, and a second electrode of the fifth transistor.
	It would have been obvious to one of ordinary skill in the art before the filing date of the invention to simply modify the connections of such transistors in Kwon in view of Tseng. Both references teach providing the VDD signal to analogous circuit elements, motivating one of ordinary skill to make such a modification while expecting the same result of providing the required signals to the similar circuit elements.
	Kwon and Tseng do not specifically teach that the storage capacitor is a polar capacitor.
	Yang, however, clearly teaches that a storage capacitor such as that of Kwon and Tseng may be a polar capacitor (see ¶ 38).
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to combine the teachings of Kwon and Tseng, as applied above, further with the teachings of Yang. All references require a storage capacitor and Yang further specifies such a capacitor to be a polar energy storage capacitor. One would have been motivated to make such a combination in order to use 

	Regarding claim 3, Kwon teaches that the first transistor, the second transistor, the third transistor, the fourth transistor, the fifth transistor, the sixth transistor, the eighth transistor and the ninth transistor are all P-type transistors or are all N-type transistors (see ¶ 74-75).
	Kwon does not teach the seventh transistor.
	Tseng, however, teaches the seventh transistor as applied above and further teaches that it may be P-type or N-type (see ¶ 51).
	Accordingly, an obvious combination of Kwon and Tseng teaches that all transistor may be P-type or all may be N-type.
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to combine the teachings of Kwon and Tseng. Both references teach a pixel circuit which prevents the adverse effects caused by a voltage drop on the power supply line (see Kwon ¶ 92 and Tseng ¶ 25). Tseng further teaches that “the eighth switch transistor may provide the signal on the initialization signal terminal to the first terminal of the light-emitting device, that is an anode of the light-emitting device, under the control of the reset control signal terminal in at least one of the initialization phase and the threshold compensation phase, to reset the anode of the light-emitting device” (see ¶ 52). As such, one would have been motivated to make such a combination in order to reset the LED in order to ensure that no charge is stored by the LED unit, thus ensuring a higher quality display.

	Regarding claim 4, Kwon teaches that the second transistor, the third transistor, the fourth transistor, the fifth transistor, the sixth transistor, the eighth transistor, and the ninth transistor are all switching transistors (per ¶ 80-86 the M1 and M3-M8 transistor switch on and off according to their gate signals), and the first transistor is a driving transistor (M2 is a drive transistor, ¶ 62).
	Kwon does not teach the seventh transistor.
	Tseng, however, teaches the seventh transistor as applied above and further teaches that it is a switching transistor (see ¶ 51).
	Accordingly, an obvious combination of Kwon and Tseng teaches that the second transistor, the third transistor, the fourth transistor, the fifth transistor, the sixth transistor, the seventh transistor, the eighth transistor, and the ninth transistor are all switching transistors, and the first transistor is a driving transistor.
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to combine the teachings of Kwon and Tseng. Both references teach a pixel circuit which prevents the adverse effects caused by a voltage drop on the power supply line (see Kwon ¶ 92 and Tseng ¶ 25). Tseng further teaches that “the eighth switch transistor may provide the signal on the initialization signal terminal to the first terminal of the light-emitting device, that is an anode of the light-emitting device, under the control of the reset control signal terminal in at least one of the initialization phase and the threshold compensation phase, to reset the anode of the light-emitting device” (see ¶ 52). As such, one would have been motivated to make 

	Regarding claim 5, Kwon teaches that the capacitor is an energy storage capacitor (Cst stores electric charges which is a form of energy) and the light emitting diode is an organic light emitting diode (¶ 63).

	Regarding claim 6, Kwon teaches that the first power supply VDD is a positive voltage and the second power supply is a negative voltage (see ¶ 58, note that since voltage is defined as a potential difference which is a relative term the high level of ELVDD is positive and the low level of ELVSS is negative).

	Regarding claim 7, Kwon teaches that a control end of each transistor is a gate of the each transistor, and a first electrode of each transistor is a source of the each transistor, and a second electrode of each transistor is a drain of the each transistor (see the circuit configuration of fig. 2).

	Regarding claim 8, Kwon teaches that the first transistor, the second transistor, the third transistor, the fourth transistor, the fifth transistor, the sixth transistor, the eighth transistor and the ninth transistor comprise any one of a low temperature poly-silicon thin film transistor, an oxide semiconductor thin film transistor, and an amorphous silicon thin film transistor (see ¶ 76).
	Kwon does not teach the seventh transistor.
(see ¶ 51).
	Accordingly, an obvious combination of Kwon and Tseng teaches that all transistors of the circuit comprise any one of a low temperature poly-silicon thin film transistor, an oxide semiconductor thin film transistor, and an amorphous silicon thin film transistor. 
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to combine the teachings of Kwon and Tseng. Both references teach a pixel circuit which prevents the adverse effects caused by a voltage drop on the power supply line (see Kwon ¶ 92 and Tseng ¶ 25). Tseng further teaches that “the eighth switch transistor may provide the signal on the initialization signal terminal to the first terminal of the light-emitting device, that is an anode of the light-emitting device, under the control of the reset control signal terminal in at least one of the initialization phase and the threshold compensation phase, to reset the anode of the light-emitting device” (see ¶ 52). Note that Kwon teaches the materials that may be used to produce the transistors. In adding the seventh transistor to the circuit of Kwon in view of Tseng, one would have been motivated to produce the seventh transistor from the material taught by Kwon, thereby simplifying the manufacturing of the pixel circuit.

	Regarding claim 9, Kwon teaches a display panel (fig. 1, element 600), comprising a plurality of pixel circuits (¶ 61) arranged in an array (¶ 54), wherein the pixel circuit comprises the pixel circuit according to claim 1.

claim 10, Kwon teaches in fig. 1 a data driver (300), a scanning driver (200) and a light emitting controller (500), a plurality of first scanning signal lines (Scan[i-1], also see fig. 2), a plurality of second scanning signal lines (S[i], see fig. 2), a plurality of third scanning signal lines (EmB[i]), a plurality of data signal lines (data[j]) and a plurality of light emitting control signal lines (Em[i]).

	Regarding claim 11, Kwon teaches that each row of pixel circuits is respectively connected to the scanning driver through a corresponding first scanning signal line, a corresponding second scanning signal line and a corresponding third scanning signal line (¶ 54 and 59, fig. 1 and 2, reverse light emission lines EmB); the scanning driver provides a scanning signal and transmits the scanning signal to the pixel circuit through a scanning signal line; each column of pixel circuits is respectively connected to the data driver through a corresponding data signal line; the data driver provides a data signal and transmits the data signal to the pixel circuit through a data signal line; each row of pixel circuits is respectively connected to the light emitting controller through a corresponding light emitting control signal line; the light emitting controller provides a light emitting control signal and transmits the light emitting control signal to the pixel circuit through the light emitting control signal line (see ¶ 54-59 and fig. 1-2).

	Regarding claim 12, Kwon teaches a display device (fig. 1, element 10, ¶ 61), comprising the display panel of claim 9.

claim 13, Kwon teaches a method for driving (¶ 78-81) the pixel circuit of claim 1, comprising: during an initialization phase (fig. 3, t1), a first scanning signal (S[i-1]) and a third scanning signal (EmB[i]) being both low level signals, a second scanning signal (S[i]) and a light emitting control signal (Em[i]) being both high level signals, a first reference voltage Vref1 (Vint) and a second reference voltage Vref2 (Vsus) utilized to initialize the pixel circuit (¶ 82-83); during a data writing phase (fig. 3, t2), the second scanning signal and the third scanning signal being both low level signals, the first scanning signal and the light emitting control signal being both high level signals, a data signal written into the pixel circuit (¶ 84-85); and during a light emitting phase, the light emitting control signal being a low level signal, and the first scanning signal, the second scanning signal, and the third scanning signal being high level signals, the light emitting diode emitting light (¶ 86).

	Regarding claim 14, Kwon teaches that during the initialization phase, the first scanning signal controls the fourth transistor to switch on; and the first reference voltage Vref1 is utilized to initialize the first plate of the capacitor and the control end of the first transistor through the fourth transistor (¶ 82-83). 
	Kwon does not teach that during the initialization phase, the first scanning signal controls the seventh transistor to switch on; and the first reference voltage Vref1 is utilized to initialize the anode of the light emitting diode through the seventh transistor.
	Tseng, however, teaches in fig. 4 and ¶ 52 that M8 is controlled by the same signal S2 that controls M6. Furthermore, Vinit is used to initialize the anode of the light emitting diode through M8. Note that Vinit, S2, M6 and M8 of Tseng are analogous to 
	Accordingly, by combining Kwon and Tseng, the seventh transistor as claimed would have been added to the circuit of Kwon and would have been controlled by scan[i-1] of Kwon. As such the combination of Kwon and Tseng teaches the limitations of this claim.
	 It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to combine the teachings of Kwon and Tseng. Both references teach a pixel circuit which prevents the adverse effects caused by a voltage drop on the power supply line (see Kwon ¶ 92 and Tseng ¶ 25). Tseng further teaches that “the eighth switch transistor may provide the signal on the initialization signal terminal to the first terminal of the light-emitting device, that is an anode of the light-emitting device, under the control of the reset control signal terminal in at least one of the initialization phase and the threshold compensation phase, to reset the anode of the light-emitting device” (see ¶ 52). Note that Kwon teaches the materials that may be used to produce the transistors. In adding the seventh transistor to the circuit of Kwon in view of Tseng, one would have been motivated to produce the seventh transistor from the material taught by Kwon, thereby simplifying the manufacturing of the pixel circuit.

	Regarding claim 15, Kwon teaches that the third scanning signal controls the eighth transistor to switch on, and the second reference voltage Vref2 is utilized to initialize the second plate of the capacitor (¶ 82, also fig. 3, t1).

claim 16, Kwon teaches that during the data writing phase, the second scanning signal controls the second transistor to switch on, and the data signal is written to the first electrode of the first transistor through the second transistor, an electrode potential of the first electrode of the first transistor is Vdata, and an electric potential of the control end of the first transistor equals to Vdata-|Vth|, wherein Vth is a threshold voltage of the first transistor (¶ 84-85; fig. 3, t2).

	Regarding claim 17, Kwon teaches that the third scanning signal controls the eighth transistor to switch on, and the second reference voltage Vref2 is utilized to continuously initialize the second polar plate of the capacitor (¶ 84, also fig. 3, t2).

	Regarding claim 18, Kwon teaches that during the light emitting phase, the light emitting control signal controls the fifth transistor and the ninth transistor to switch on, the first power supply VDD is written to the first electrode of the first transistor and the second polar plate of the capacitor, an electric potential of the first electrode of the first transistor is VDD, and an electric potential of the control end of the first transistor equals to Vdata-|Vth|+VDD-Vref2 (see fig. 3, t3, ¶ 86; note that immediately before t3, the voltage at N4 is Vsus and at N3 is Vdata-Vth (see ¶ 84). As such, at t3, when N4 is connected to ELVDD through M8, the voltage at N3 becomes Vdata-Vth+ELVDD-Vsus. However, since, per ¶ 58, Vsus is set to be substantially equal to ELVDD, the voltage at N3 is simplified to be Vdata-Vth).

claim 19, Kwon teaches a pixel circuit (fig. 2, ¶ 61) comprising: a first transistor (M2), a second transistor (M1), a third transistor (M3), a fourth transistor (M4), a fifth transistor (M5), a sixth transistor (M6), an eighth transistor (M7), a ninth transistor (M8), a capacitor (Cst), and a light emitting diode (OLED; also see fig. 2, ¶ 61-63); wherein: a control end of the fourth transistor is configured to input a first scanning signal (scan[i-1]), a first electrode of the fourth transistor is respectively connected to a second electrode of the third transistor, a control end of the first transistor, and a first plate of the capacitor (see fig. 2), a second electrode of the fourth transistor is configured to input a first reference voltage Vref1 (Vint); a cathode of the light emitting diode is configured to input a second power supply (ELVSS); a control end of the sixth transistor is configured to input a light emitting control signal (Em[i]), a first electrode of the sixth transistor is respectively connected to a second electrode of the first transistor and a first electrode of the third transistor (see fig. 2), a control end of the third transistor is configured to input a second scanning signal (S[i]); a control end of the second transistor is configured to input the second scanning signal (see fig. 2, M1), a first electrode of the second transistor is configured to input a data signal (see fig. 2, data[j]), a second electrode of the second transistor is respectively connected to a first electrode of the first transistor, a first electrode of the ninth transistor, and a second electrode of the fifth transistor (see fig. 2, note that second electrode of M1 is connected to a first electrode of M8 through M5); a control end of the eighth transistor is configured to input a third scanning signal (EmB), a first electrode of the eighth transistor is configured to input a second reference voltage Vref2 (Vsus), a second electrode of the eighth transistor is respectively connected to a second plate of (see fig. 2), a control end of the ninth transistor is configured to input the light emitting control signal (gate of M8 receives Em); and a control end of the fifth transistor is configured to input the light emitting control signal (gate of M5 receives Em), a first electrode of the fifth transistor is configured to input a first power supply VDD (ELVDD), wherein during an initialization phase (see fig. 3, t1 period, ¶ 80-83), the fourth transistor (M4) and eighth transistor (M7) are configured to be switched on (fig. 3, t1, ¶ 82), and the second transistor, third transistor, fifth transistor, sixth transistor, and ninth transistor are configured to be switched off (M1, M3, M5, M6 and M8 are off, see fig. 3, t1 wherein S[i] and Em[i] are high, causing the transistors to be off), the first scanning signal (S[i-1]) and the third scanning signal (EmB[i]) being both low level signals, the second scanning signal (S[i]) and the light emitting control signal (Em[i]) being both high level signals, a first reference voltage Vref1 (Vint) and a second reference voltage Vref2 (Vsus) are used to initialize the pixel circuit (¶ 82-83), wherein during a data writing phase (fig. 3, t2), the second scanning signal and the third scanning signal being both low level signals, the first scanning signal and the light emitting control signal being both high level signals, a data signal written into the pixel circuit (¶ 84-85); and during a light emitting phase, the light emitting control signal being a low level signal, and the first scanning signal, the second scanning signal, and the third scanning signal being high level signals, the light emitting diode emitting light (¶ 86), wherein during the light emitting phase, the ninth transistor is configured to receive the light emitting control signal at the control end of the ninth transistor (fig. 3, t3, see Em[i] signal), receive at the first electrode of the (see fig. 2, wherein M8 provides VDD to Cst).
	Kwon does not teach a seventh transistor wherein a second electrode of the fourth transistor is connected to a second electrode of the seventh transistor and a control end of the seventh transistor is configured to input the first scanning signal, and a first electrode of the seventh transistor is respectively connected to an anode of the light emitting diode and a second electrode of the sixth transistor. Kwon also does not specify that the storage capacitor is a polar capacitor. Kwon, further, does not specifically teach that the ninth transistor is configured to receive at its first electrode the first power supply VDD from the second electrode of the fifth transistor, and provide the first power supply voltage to the second plate of the capacitor. Kwon further does not teach that the seventh transistor is on during the initialization period.
	Tseng, however, teaches a similar pixel circuit in fig. 4 wherein transistors M6 and M7 are analogous to M4 and M6 of Kwon. Tseng further teaches a transistor M8 analogous to the seventh transistor of the instant application as configured. Specifically Tseng teaches a seventh transistor (fig. 4, M8) wherein a second electrode of the fourth transistor (M6) is connected to a second electrode of the seventh transistor (see the Vinit node) and a control end of the seventh transistor is configured to input the first scanning signal (M6 and M8 share the same scan signal S2), and a first electrode of the seventh transistor is respectively connected to an anode of the light emitting diode and a second electrode of the sixth transistor (second end of M8 is connected to the anode of the LED and the second end of M7). Tseng further teaches that the ninth transistor (fig. 2A, M3) is configured to receive at its first electrode the first power (see fig. 2A).
	Note that as taught by Tseng in fig. 4, M8 is controlled by the same signal that controls M6. Furthermore, M6 of Tseng is analogous to M4 of Kwon. An obvious combination of Kwon in view of Tseng, therefore, teaches the addition of the seventh transistor as claimed to the circuit of Kwon wherein during the initialization period as taught by Kwon, the fourth and seventh transistor are similarly controlled and both are on since both are controlled by the same signal.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Kwon and Tseng. Both references teach a pixel circuit which prevents the adverse effects caused by a voltage drop on the power supply line (see Kwon ¶ 92 and Tseng ¶ 25). Tseng further teaches that “the eighth switch transistor may provide the signal on the initialization signal terminal to the first terminal of the light-emitting device, that is an anode of the light-emitting device, under the control of the reset control signal terminal in at least one of the initialization phase and the threshold compensation phase, to reset the anode of the light-emitting device” (see ¶ 52). As such, one would have been motivated to make such a combination in order to reset the LED in order to ensure that no charge is stored by the LED unit, thus ensuring a higher quality display. Furthermore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the connection of M8 transistor of Kwon in view of teachings of Tseng. Specifically, to connect the first electrode of M8 to the second electrode of M5. In Tseng, M3 which is analogous to M8 of Kwon receives the VDD voltage from M2 which is analogous to M5 
	Furthermore, Kwon does not specifically teach the direct connection of a second electrode of the second transistor to a first electrode of the ninth transistor.
	Note, however, that Kwon teaches in fig. 2 that M5 and M8, analogous to T5 and T9, respectively, of the instant application, are activated using the same signal which is also the case in the instant application. Similar to the instant application, when EM signal activates the transistors, VDD is provided to a second electrode of the scanning transistor (M1 in Kwon, T2 in the instant application) via T5/M5 and VDD is provided to the capacitor via T9/M8. In other words, changing the connection of M8 in Kwon from being connected directly to VDD to being connected to N1 node makes no functional difference at all.
	Tseng, further, clearly teaches the configuration as claimed, in fig. 4 transistors M2 and M3 that are analogous to transistors M5 and M8 of Kwon, respectively, and are analogous to transistors T5 and T9 of the instant application, respectively.
	By modifying Kwon in view of Tseng and connecting the electrode of M8 that is connected to VDD to N1 instead, the configuration as claimed is met. Specifically, Kwon in view of Tseng teaches that a second electrode of the second transistor is respectively 
	It would have been obvious to one of ordinary skill in the art before the filing date of the invention to simply modify the connections of such transistors in Kwon in view of Tseng. Both references teach providing the VDD signal to analogous circuit elements, motivating one of ordinary skill to make such a modification while expecting the same result of providing the required signals to the similar circuit elements.
	Kwon and Tseng do not specifically teach that the storage capacitor is a polar capacitor.
	Yang, however, clearly teaches that a storage capacitor such as that of Kwon and Tseng may be a polar capacitor (see ¶ 38).
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to combine the teachings of Kwon and Tseng, as applied above, further with the teachings of Yang. All references require a storage capacitor and Yang further specifies such a capacitor to be a polar energy storage capacitor. One would have been motivated to make such a combination in order to use a proper type of capacitor in manufacturing the pixel circuit and ensure that the capacitor properly holds the required charges.

	Regarding claim 20, Kwon teaches that during the initialization phase, the fourth transistor is configured to receive the first scanning signal at its control end and apply the first reference voltage Vref1 to the first polar plate of the capacitor (see fig. 2 and 3, ¶ 82, VINT is applied to the first plate of the capacitor), and the eighth transistor is configured to receive the third scanning signal at the control end of the eighth transistor and apply the second reference voltage Vref2 to the second polar plate of the capacitor (see fig. 2 and 3, ¶ 82, Vsus is applied to the second plate of the capacitor), wherein during the writing phase, the eighth transistor is configured to continue providing the second reference voltage Vref2 to the second polar plate of the capacitor (¶ 84, also fig. 3, t2), and the second and third transistors are configured to receive the second scanning signal at their respective control ends to apply the data signal to the first electrode of the first transistor (fig. 2-3, during t2 M1 and M3 are activated and provide such a configuration, also see ¶ 84), and wherein during the light emitting phase, the first transistor is configured to receive at the control end of the first transistor an electric potential from the first polar plate of the capacitor, the first transistor configured to be activated by the electric potential from the first polar plate of the capacitor during the light emitting phase, wherein the sixth transistor is configured to receive the light emitting control signal at the control end of the sixth transistor and provide light emitting current to the light emitting diode (see ¶ 86, fig. 2-3, t3).
	Kwon does not teach that the seventh transistor applies a first reference voltage to the anode of the light emitting diode.
	Tseng, however, teaches in fig. 4 and ¶ 52 that M8 is controlled by the same signal S2 that controls M6. Furthermore, Vinit is used to initialize the anode of the light emitting diode through M8. Note that Vinit, S2, M6 and M8 of Tseng are analogous to Vref1, scan1, T4 and T7 of the instant application, respectively; and are analogous to Vint, scan[i-1] and M4 of Kwon. 

	 It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to combine the teachings of Kwon and Tseng. Both references teach a pixel circuit which prevents the adverse effects caused by a voltage drop on the power supply line (see Kwon ¶ 92 and Tseng ¶ 25). Tseng further teaches that “the eighth switch transistor may provide the signal on the initialization signal terminal to the first terminal of the light-emitting device, that is an anode of the light-emitting device, under the control of the reset control signal terminal in at least one of the initialization phase and the threshold compensation phase, to reset the anode of the light-emitting device” (see ¶ 52). 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kwon, Tseng, and Yang as applied above, further in view of Kobayashi, US 2020/0410933 A1, hereinafter “Kobayashi”.
	Regarding claim 2, Kwon, Tseng and Yang do not teach that a voltage value of the first reference voltage Vref1 is less than a voltage value of the second power supply.
	Kobayashi, however, teaches in fig. 4A and ¶ 50 a similar voltage Vini for initializing the anode of an OLED. Furthermore, it is disclosed that Vini is at -5V while ELVSS is at -4V. It other words, Kobayashi teaches that a voltage value of the first (Vini) is less than a voltage value of the second power supply (ELVSS).
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to combine the teachings of Kwon, Tseng and Yang, as applied above, further with the teachings of Kobayashi. Tseng and Kobayashi teach the use of the initialization voltage as taught by Kwon for initializing or resetting the anode of an OLED. Kobayashi further teaches the details regarding the voltage levels required at different supply nodes. As such, one would have been motivated to make such a combination in order to apply the proper levels of voltage. Kobayashi clearly teaches in ¶ 55 that as a result of such a configuration the organic EL element is prevented from emitting faint light in the non-light emission period, and the occurrence of the black floating can be prevented.


Conclusion
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEPEHR AZARI whose telephone number is (571)270-7903. The examiner can normally be reached weekdays from 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on (571) 272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEPEHR AZARI/Primary Examiner, Art Unit 2621